IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,330




EX PARTE COODY ROBERT BENNETT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1169125-A IN THE 180TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and
was convicted of driving while intoxicated and sentenced to two years’ imprisonment.  He
did not appeal his conviction. 
           Applicant contends that his plea was involuntary because the intoxilyzer instrument
used to determine Applicant’s blood alcohol level was not properly calibrated.  He states that
he pleaded guilty due to the results which were shown to him prior to his plea and those
results have now been shown to be unreliable.
           The State concedes that the technical supervisor who was tasked with calibrating the
instrument used in Applicant’s case lied and did not perform the necessary tests.  The State
and the trial court both recommend granting relief.  We agree.  Applicant is entitled to relief. 
Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
           Relief is granted.  The judgment in Cause No. 1169125 in the 180tn  Judicial District
Court of Harris County is set aside, and Applicant is remanded to the custody of the sheriff
of Harris County to answer the charges as set out in the indictment.
           Copies of this opinion shall be sent to the Texas Department of Criminal
Justice–Correctional Institutions Division and Pardons and Paroles Division.
 
Delivered: April 28, 2010
Do Not Publish